 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DUANE SHELTON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On June 17, 2019, the

18   court issued an order setting this matter for an initial scheduling conference on July 12, 2019,

19   before the undersigned in Sacramento, California. See ECF No. 35. On June 18, 2019,

20   defendants filed a motion to dismiss, which is set for hearing before the undersigned in Redding,

21   California, on August 21, 2019, at 10:00 a.m. See ECF No. 38. On the court’s own motion, and

22   good cause appearing therefor, the initial scheduling conference set for July 12, 2019, in

23   Sacramento, California, is vacated pending resolution of defendants’ motion to dismiss.

24                  IT IS SO ORDERED.

25

26   Dated: June 20, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
